NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                          MAR 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHRISTOPHER S. MARTINEZ,                         No. 16-15587

                  Plaintiff-Appellant,            D.C. No. 2:15-cv-01190-JCM-PAL

   v.
                                                  MEMORANDUM*
 CENTRAL MORTGAGE COMPANY,
 subsidiary of Arvest Bank; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Christopher S. Martinez appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal for failure to state a claim under Federal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6), and may affirm on any ground supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Martinez’s state law claims because

Martinez failed to allege facts sufficient to state any plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Nev. Rev. Stat.

§ 107.080(5)(a) (court must declare a trustee sale void if the trustee fails to

substantially comply with the statutory requirements); Chapman v. Deutsche Bank

Nat’l Trust Co., 302 P.3d 1103, 1106 (Nev. 2013) (“A plea to quiet title does not

require any particular elements, but each party must plead and prove his or her own

claim to the property in question and a plaintiff’s right to relief therefore depends

on superiority of title.” (internal quotation marks omitted)); Bulbman, Inc. v.

Nevada Bell, 825 P.2d 588, 592 (Nev. 1992) (setting forth elements of fraudulent

misrepresentation claim under Nevada law); Higgins v. Higgins, 744 P.2d 530, 531

(Nev. 1987) (setting forth elements of slander of title cause of action under Nevada

law); Collins v. Union Fed. Sav. & Loan Ass’n, 662 P.2d 610, 623 (Nev. 1983)

(wrongful foreclosure claim requires that no failure of performance existed on the

part of the borrower that would have authorized foreclosure).

      To the extent that Martinez challenges the validity of any assignment of the

loan into a securitized trust, he lacks standing to raise such a challenge. See Wood

v. Germann, 331 P.3d 859, 861-62 (Nev. 2014) (per curiam).


                                           2                                      16-15587
      The district court properly dismissed Martinez’s Fair Debt Collection

Practices Act claim because Martinez failed to allege facts sufficient to show that

defendants made a false, deceptive, or misleading representation to him. See 15

U.S.C. § 1692e (prohibiting a “debt collector” from using “any false, deceptive, or

misleading representation or means in connection with the collection of any debt”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    16-15587